If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 15, 2021
               Plaintiff-Appellee,

v                                                                  No. 348866
                                                                   Wayne Circuit Court
KRISTI MARIE GESCH, also known as KRISTI                           LC No. 18-008908-02-FC
MARIE GILBERT,

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                  No. 350056
                                                                   Wayne Circuit Court
WILLIAM KARL ARAND,                                                LC No. 18-008908-01-FC

               Defendant-Appellant.


Before: RIORDAN, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

        Defendants Kristi Gesch and William Arand were tried jointly, before the same jury. The
jury found Gesch guilty of assault with intent to commit murder (AWIM), MCL 750.83, assault
with intent to do great bodily harm less than murder, MCL 750.84, two counts of felonious assault,
MCL 750.82, and four counts of possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b. The jury found Arand guilty of these same offenses, as well as an
additional count of felon in possession of a firearm, MCL 750.224f, and felony-firearm count




                                               -1-
related to that offense. In these consolidated appeals,1 Gesch appeals as of right in Docket No.
348866, and Arand appeals as of right in Docket No. 350056. We affirm defendants’ convictions
in each appeal, but vacate Gesch’s sentences and remand for resentencing in Docket No. 348866.

                                         I. BASIC FACTS

        Defendants’ convictions arise from the nonfatal shooting of Joseph Gilbert and his
girlfriend, Angela Pratt. The prosecution’s theory was that Gesch wanted to kill Gilbert, her ex-
husband, and that she plotted with Arand, her current boyfriend, to commit the offense. The
prosecution presented evidence that Gilbert was driving his vehicle with Pratt as a passenger when
their vehicle was ambushed and struck by at least four bullets, one of which wounded Gilbert in
the stomach. The prosecutor argued that Arand was the shooter, but that Gesch encouraged him
to commit the offense and was actively involved in planning the offense. The prosecution also
presented evidence that Gesch assisted Arand by providing him with Gilbert’s photograph and
contact information, by purchasing disposable cell phones to enable them to communicate with
each other, and by possibly supplying the firearm used in the offense. The jury found defendants
guilty of AWIM with respect to Gilbert and assault with intent to do great bodily harm less than
murder with respect to Pratt, and also guilty of two counts each of felonious assault for the assaults
against both Gilbert and Pratt, and guilty of the charged firearm offenses.

                               II. DOCKET NO. 348866 (GESCH)

                                   A. JURY VERDICT FORM

        Gesch argues that she is entitled to a new trial because the jury verdict form was
constitutionally defective. Because Gesch did not object to the jury verdict form at trial, we review
this issue for plain error. See People v Shenoskey, 320 Mich App 80, 82; 903 NW2d 212 (2017).
To qualify as a plain error, the error must be “clear or obvious.” People v Carines, 460 Mich 750,
763; 597 NW2d 130 (1999). A clear or obvious error is “one that is not ‘subject to reasonable
dispute.’ ” People v Randolph, 502 Mich 1, 10; 917 NW2d 249 (2018) (citation omitted). An
error affects substantial rights if it is prejudicial, i.e., affects the outcome of the proceedings.
Carines, 460 Mich at 763.

        Due process requires that the trial court “properly instruct the jury so that it may correctly
and intelligently decide the case.” People v Clark, 453 Mich 572, 583; 556 NW2d 820 (1996). In
People v Wade, 283 Mich App 462, 464; 771 NW2d 447 (2009), this Court explained:

       Jury instructions are to be read as a whole rather than extracted piecemeal to
       establish error. And even if somewhat imperfect, instructions do not create error if
       they fairly presented the issues to be tried and sufficiently protected the defendant’s
       rights.




1
 People v Gesch, unpublished order of the Court of Appeals, entered October 23, 019 (Docket
Nos. 348866 & 350056).


                                                 -2-
       Gesch relies on this Court’s decision in Wade to argue that the jury verdict form in this
case was defective and denied her due process. In Wade, over the defendant’s objection, the jury
was given a verdict form that provided as follows:

                                    POSSIBLE VERDICTS

               YOU MAY RETURN ONLY ONE VERDICT FOR EACH COUNT.

            COUNT 1-HOMICIDE-MURDER FIRST DEGREE-PREMEDITATED
       (EDWARD BROWDER, JR)

               __ NOT GUILTY

               __ GUILTY

                                               OR

            __ GUILTY OF THE LESSER OFFENSE OF-HOMICIDE-MURDER
       SECOND DEGREE (EDWARD BROWDER, JR.)

                                               OR

           __ GUILTY OF THE LESSER OFFENSE OF-INVOLUNTARY
       MANSLAUGHTER-FIREARM INTENTIONALLY AIMED (EDWARD
       BROWDER, JR.)

               COUNT 2-WEAPONS-FELONY FIREARM

               __ GUILTY

               __ NOT GUILTY. [Id. at 465.]

The Wade jury was also instructed, and reinstructed, as follows:

             You understand keenly in the verdict form, as to Count 1, the defendant,
       Mr. Wade, is charged with . . . Homicide, Murder in the First Degree, Premeditated.

              You can either—this is what this instruction is, either Not Guilty or Guilty
       or you can then consider the lesser offense of . . . Homicide Murder in the Second
       Degree, if you find the evidence supports that.

              If you don’t find the evidence supports that and you want to consider the
       lesser offense, you may go on down to—you may consider the Involuntary
       Manslaughter, okay. That is—those are your options.

               You’re only going to check one box. Okay. [Id. (alterations in original).]




                                               -3-
The Wade jury convicted the defendant of the lesser offense of involuntary manslaughter. Id. at
466-467. This Court held that the jury verdict form was flawed, stating:

       [T]he verdict form was defective, requiring reversal, because it did not give the jury
       the opportunity to return a general verdict of not guilty. We note that the verdict
       form would not have been defective if it had included a box through which the jury
       could have found defendant not guilty of second-degree murder and not guilty of
       involuntary manslaughter. Despite the trial court’s efforts to clarify the verdict
       form with its instructions, because of the way the verdict form was set up, the jury
       was not given the opportunity to find defendant either generally not guilty or not
       guilty of the lesser-included offenses such that his constitutional right to a trial by
       jury was violated. [Id. at 468.]

       Unlike in Wade, the verdict form in this case gave the jury the option of finding Gesch
generally not guilty of each offense. The verdict form provided:

              You may return only one verdict on each count. Mark only one box for
       each count on this sheet.

              CT 1: ASSAULT WITH INTENT TO MURDER (JOE GILBERT)

                      □ NOT GUILTY

                      or

                      □ GUILTY

                      or

                      □ GUILTY OF THE LESSER OFFENSE OF ASSAULT WITH
                        INTENT TO DO GREAT BODILY HARM (JOE GILBERT)

              CT 2: ASSAULT WITH INTENT TO MURDER (ANGELA PRATT)

                      □ NOT GUILTY

                      or

                      □ GUILTY

                      or

                      □ GUILTY OF THE LESSER OFFENSE OF ASSAULT WITH
                        INTENT TO DO GREAT BODILY HARM (ANGELA PRATT)

This verdict form is materially different from the form used in Wade. For each offense, the jury
was provided with alternative options, including an option for a general verdict of not guilty.
Unlike in Wade, the “not guilty” option was not limited solely to the original charged offense.
Rather, each option was separated by an “or,” which clearly indicated that the jury could find


                                                -4-
Gesch either not guilty, guilty of the charged offense, or guilty of the specified lesser offense.
Accordingly, Gesch has not demonstrated a plain error related to the jury verdict form.

        Gesch also argues that her trial lawyer was ineffective for failing to object to the verdict
form. However, because the verdict form fairly presented the available options to the jury,
including the option of a general not guilty verdict, her lawyer was not ineffective for failing to
object. See People v Clark, 274 Mich App 248, 257; 732 NW2d 605 (2007).

                               B. MERE-PRESENCE INSTRUCTION

        Gesch argues that the trial court erred by failing to instruct the jury on mere presence.
“Claims of instructional error are generally reviewed de novo by this Court, but the trial court’s
determination that a jury instruction is applicable to the facts of the case is reviewed for an abuse
of discretion.” People v Dobek, 274 Mich App 58, 82; 732 NW2d 546 (2007).

        The prosecution’s theory at trial was that Gesch aided or abetted Arand in committing the
assaults against Gilbert and Pratt. A person who procures, counsels, aids, or abets in the
commission of an offense may be convicted and punished as if she directly committed the offense.
MCL 767.39. Yet, a person’s mere presence when a crime is committed, even with knowledge
that an offense is about to be committed, is not enough to make her an aider or abettor. People v
Norris, 236 Mich App 411, 419-420; 600 NW2d 658 (1999). Rather, among other requirements,
the person must have performed some acts that assisted or encouraged the commission of the
offense. People v Moore, 470 Mich 56, 71; 679 NW2d 41 (2004).

          In People v Moldenhauer, 210 Mich App 158, 159-161; 533 NW2d 9 (1995), this Court
stated:

                 Defendant contends that the trial court committed error requiring reversal
          in denying an instruction regarding “mere presence.” The trial court is required to
          charge the jury concerning the law applicable to the case. People v Hearn, 100
          Mich App 749, 753; 300 NW2d 396 (1980). In People v Reed, 393 Mich 342, 349-
          350; 224 NW2d 867 (1975), the Supreme Court stated:

                 The instruction to the jury must include all elements of the crime
                 charged . . . and must not exclude from jury consideration material
                 issues, defenses or theories if there is evidence to support them.

          See also People v Daniel, 207 Mich App 47; 523 NW2d 830 (1994).

                  Instructions are reviewed in their entirety to determine if reversal is
          required. People v Caulley, 197 Mich App 177, 184; 494 NW2d 853 (1992).
          Reversal is not required where the jury instructions, taken as a whole, sufficiently
          protect the defendant’s rights. People v Gaydosh, 203 Mich App 235, 237; 512
          NW2d 65 (1994). Further, it has been held that the failure to give a requested
          instruction is error requiring reversal only if the requested instruction (1) is
          substantially correct, (2) was not substantially covered in the charge given to the
          jury, and (3) concerns an important point in the trial so that the failure to give it



                                                  -5-
       seriously impaired the defendant’s ability to effectively present a given defense.
       See, e.g., United States v Newton, 891 F2d 944, 949 (CA 1, 1989).

               We are of the opinion that a “mere presence” instruction would not have
       been “substantially correct” under the circumstances of this case inasmuch as this
       was not a defense theory. Our appraisal of the record and defense counsel’s
       argument show that defendant did not claim “mere presence.” In United States v
       Perkins, 926 F2d 1271 (CA 1, 1991), the court said that “mere presence” implies
       not only an absence of criminal intent but also passivity and nonparticipation in the
       actual commission of crime.

                                               * * *

               A fair reading of the trial court’s instructions concerning the elements of the
       charge, the lesser offenses, and proscribed coalitions leads this Court to conclude
       that the instructions were adequate. Had the jury accepted defendant’s version of
       his participation, or lack thereof, as urged by defense counsel, it would not have
       convicted defendant under the instructions given. Defense counsel gave an
       unbridled argument to the jury embracing his defensive posture and was not in any
       way mistaken in his presentation or misled by the denial of the instruction.

        In this case, Gesch’s lawyer did not rely on a “mere presence” defense. During closing
argument, she argued that the testimony of the prosecution’s witnesses was full of discrepancies,
and they had the opportunity to refine their stories while speaking with others about the case.
Gesch’s lawyer maintained that Gilbert had a motive to lie to harm Gesch, that Gesch could have
been truthful when she told a witness that she was in Ohio, and then Kentucky, and that store
surveillance footage did not actually show Gesch purchasing disposable cell phones and no witness
positively identified Gesch in any of the video footage. Gesch’s lawyer also argued that cell phone
location data did not establish that it was Gesch who used the phone or, pertinent to this issue, that
Gesch was anywhere nearby at the time of the shooting. Instead, she contended that if anyone
helped Arand, or acted as a spotter for him, it was William Gesch.

         Given the chosen defense theories and the prosecutor’s arguments, the trial court did not
err by refusing to instruct the jury on mere presence. As in Moldenhauer, Gesch raised a number
of defense theories, none of which consisted of an argument that she was present during the
shooting, but did nothing to assist Arand. Thus, as in Moldenhauer, “a ‘mere presence’ instruction
would not have been ‘substantially correct’ under the circumstances of this case inasmuch as this
was not a defense theory.” Moldenhauer, 210 Mich App at 160. In addition, the trial court
otherwise properly instructed the jury on the elements of aiding or abetting, including that to prove
Gesch’s guilt under an aiding or abetting theory, the jury was required to find that Gesch “did
something to assist in the commission of the crime” and that she “intended the commission of the
crime alleged or must have known that the person intended its commission or that the crime alleged
was a natural and probable consequence of the commission of the crime intended.” Under the
instructions provided, the jury could not have convicted Gesch under an aiding or abetting theory
if it believed she was present, but did not do anything to assist in the commission of the crime and
did not intend for the crime to be committed. Therefore, “had the jury accepted [Gesch’s] version
of [her] participation, or lack thereof, as urged by defense counsel, it would not have convicted


                                                 -6-
[her] under the instructions given.” See id. at 161. Accordingly, the trial court did not err by
denying Gesch’s request for a mere-presence instruction.

                          C. MUTUALLY EXCLUSIVE VERDICTS

        Gesch next argues that her convictions of felonious assault should be vacated because they
are mutually exclusive of her convictions of AWIM and assault with intent to do great bodily harm
with respect to each victim. We review de novo questions regarding inconsistent verdicts. People
v Russell, 297 Mich App 707, 722; 825 NW2d 623 (2012).

        The elements of AWIM are “(1) an assault, (2) with an actual intent to kill, (3) which if
successful, would make the killing murder.” People v Ericksen, 288 Mich App 192, 195-196; 793
NW2d 120 (2010) (quotation omitted). To convict defendant of assault with intent to do great
bodily harm less than murder, the prosecution was required to prove: “(1) an attempt or threat with
force or violence to do corporal harm to another (an assault), and (2) an intent to do great bodily
harm less than murder.” People v Parcha, 227 Mich App 236, 239; 575 NW2d 316 (1997). To
prove a felonious assault, the prosecution is required to prove that the defendant committed “(1)
an assault, (2) with a dangerous weapon, and (3) with the intent to injure or place the victim in
reasonable apprehension of an immediate battery.” People v Avant, 235 Mich App 499, 505; 597
NW2d 864 (1999). However, the felonious assault statute also provides that the assault must occur
“without intending to commit murder or to inflict great bodily harm less than murder.” MCL
750.82(1).

        Gesch relies on People v McKewen, 326 Mich App 342; 926 NW2d 888 (2018), lv held in
abeyance 943 NW2d 381 (2020), in support of her argument that her felonious assault convictions
are mutually exclusive of her convictions of AWIM and assault with intent to do great bodily harm.
In McKewen, this Court addressed whether multiple convictions for both assault with intent to do
great bodily harm (AWIGBH) and felonious assault arising from a single assault are inconsistent
and stated:

               In People v Davis, 320 Mich App 484, 494-496; 905 NW2d 482 (2017)
       [vacated in relevant part 503 Mich 984 (2019)], we held that in a case involving a
       single assault, a judgment of conviction for both AWIGBH and aggravated
       domestic assault is inconsistent because the crimes are mutually exclusive. As we
       stated in Davis:

                       Clearly, these two offenses are mutually exclusive from a
                legislative standpoint. One requires the defendant to act with the
                specific intent to do great bodily harm less than murder; the other
                is committed without intent to do great bodily harm less than
                murder. We must give effect to the plain and unambiguous
                language selected by the Legislature. And the plain language of
                the statutes reveals that a defendant cannot violate both statutes
                with one act as he or she cannot both intend and yet not intend to
                do great bodily harm less than murder. [Davis, 320 Mich App at
                490 (citations omitted).]




                                               -7-
       In this case, the trial court did not instruct the jury “regarding the lack of intent to
       do great bodily harm necessary to meet the statutory definition of [felonious
       assault]” because it is a “negative element” that need not be found by a jury.
       However, the trial court specifically instructed the jury that in order to convict
       defendant of AWIGBH, it had to find that he “intended to do great bodily harm.”
       By convicting defendant on that charge, they made a finding—one we may not
       disturb—that defendant acted with the intent to do great bodily harm. But that
       finding is inconsistent with felonious assault as defined by MCL 750.82. We
       therefore conclude that the proper action for the trial court is to enter a judgment of
       conviction on the AWIGBH charge but not on the felonious-assault charge, even
       though the jury found defendant guilty of both. [McKewen, 326 Mich App at 353
       (citation omitted).]

        Although the McKewen analysis supports Gesch’s position, our Supreme Court
subsequently vacated the portion of the Davis decision on which this Court relied in McKewen and
remanded that case with instructions to instead address whether the multiple convictions were
violative of double-jeopardy protections. People v Davis, 503 Mich 984 (2019).2 The Supreme
Court in Davis noted that this Court had reframed what was actually a “double-jeopardy argument
as an issue of ‘mutually exclusive’ verdicts,” and further explained:

              The Court of Appeals noted that the statutory language of AWIGBH
       requires a defendant to commit assault with the specific intent to do great bodily
       harm, whereas the statutory language of aggravated domestic assault requires a
       defendant to commit assault without the intent to commit great bodily harm. Davis,
       320 Mich App at 490. The Court of Appeals reasoned that these contradictory
       provisions rendered the verdicts mutually exclusive and, on that basis, vacated
       defendant’s aggravated domestic assault conviction. Id. at 496. In doing so, the
       Court of Appeals erred.

                Regardless of whether this state’s jurisprudence recognizes the principle of
       mutually exclusive verdicts, this case does not present that issue. In this case, the
       jury was instructed that to convict defendant of AWIGBH, it must find that
       defendant acted “with intent to do great bodily harm, less than the crime of murder.”
       See MCL 750.84(1)(a). However, with respect to aggravated domestic assault, the
       jury was not instructed that it must find that defendant acted without the intent to
       inflict great bodily harm. See MCL 750.81a(3); People v Doss, 406 Mich 90, 99;
       276 NW2d 9 (1979) (“While the absence of malice is fundamental to manslaughter
       in a general definitional sense, it is not an actual element of the crime itself which
       the people must establish beyond a reasonable doubt.”) Since, with respect to the
       aggravated assault conviction, the jury never found that defendant acted without
       the intent to inflict great bodily harm, a guilty verdict for that offense was not



2
 After Davis was remanded, we affirmed the defendant’s convictions and he filed an application
with the Supreme Court, which has directed that the case be scheduled for oral argument on the
application. People v Davis, 505 Mich 1113 (2020).


                                                 -8-
       mutually exclusive to defendant’s guilty verdict for AWIGBH, where the jury
       affirmatively found that defendant acted with intent to do great bodily harm. [Id.
       (emphasis in original).]

       The jury instructions in McKewen were similar to those in Davis. See McKewen, 326 Mich
App at 353. Therefore, the Supreme Court’s decision to vacate the relevant portion of this Court’s
decision in Davis undercuts this Court’s analysis in McKewen. Moreover, because the Supreme
Court order in Davis is a final disposition of an application that contains a concise statement of the
applicable facts and the reason for the decision, it is binding on this Court and we must apply it.
See DeFrain v State Farm Mut Auto Ins Co, 491 Mich 359, 369; 817 NW2d 504 (2012).

        In this case, the jury was instructed that to convict Gesch of AWIM, it must find that she
“intended to kill the person he or she assaulted.” Similarly, the court instructed the jury that to
convict Gesch of assault with intent to do great bodily harm, it must find that she acted “with intent
to do great bodily harm, less than the crime of murder.” However, with respect to felonious assault,
as in Davis, the jury was not instructed that it must find that Gesch acted without the intent to
commit murder or to inflict great bodily harm. Therefore, applying the Supreme Court’s analysis
in Davis, because the jury never found, with respect to the felonious assault convictions, that Gesch
acted without the intent to commit murder or to inflict great bodily harm, the verdicts are not
mutually exclusive. Accordingly, Gesch is not entitled to relief with respect to this issue.

                           D. GREAT WEIGHT OF THE EVIDENCE

        Next, Gesch argues that the jury’s verdicts are against the great weight of the evidence.
Gesch did not preserve this issue by raising it in a motion for a new trial, so our review is for plain
error affecting her substantial rights. See People v Musser, 259 Mich App 215, 218; 673 NW2d
800 (2003).

         “A verdict is against the great weight of the evidence and a new trial should be granted
when the evidence preponderates heavily against the verdict and a serious miscarriage of justice
would otherwise result.” People v Solloway, 316 Mich App 174, 182-183; 891 NW2d 255 (2016)
(quotation marks and citation omitted). Questions regarding credibility are not sufficient grounds
for relief unless the “testimony contradicts indisputable physical facts or laws,” the “testimony is
patently incredible or defies physical realities,” the “testimony is material and is so inherently
implausible that it could not be believed by a reasonable juror,” or the “testimony has been
seriously impeached and the case is marked by uncertainties and discrepancies.” People v
Lemmon, 456 Mich 625, 643-644; 576 NW2d 129 (1998) (quotation marks and citation omitted).

       Here, the prosecution presented evidence that Gesch plotted with Arand to kill Gilbert.
The evidence included a series of incriminating text messages and other communications between
Gesch and Arand discussing the plan. Those text messages reflect that Gesch repeatedly urged
Arand to follow through with the plan and supplied him with Gilbert’s address and photo.3 Gesch


3
  Given that the text messages were sent from a phone number associated with Gesch, it is
reasonable to infer that she was the one who sent the messages. The fact that a contrary inference



                                                 -9-
does not claim that any of the evidence or testimony contradicts physics or is otherwise patently
incredible. Nor does Gesch directly claim that any of the testimony was either so inherently
implausible that it could not be believed, or that the testimony had been seriously impeached. To
the extent that Gesch suggests that some of the testimony was inconsistent or was impeached to
some degree, even when “testimony supporting the verdict has been impeached, if it cannot be
said as a matter of law that the testimony thus impeached was deprived of all probative value or
that the jury could not believe it, the credibility of witnesses is for the jury.” Id. at 643 (quotation
marks and citation omitted). Gesch does not directly argue that this is the case here. Rather, she
merely presents a list of arguments and evidence that she maintains supports her defense and
weakened the prosecutor’s case. The same arguments were presented to the jury and it is the jury’s
province to decide credibility and determine what weight to give to testimony or evidence. People
v Cain, 238 Mich App 95, 119; 605 NW2d 28 (1999). Thus, we conclude that the jury verdicts
are not against the great weight of the evidence.

                                           E. SENTENCE

        The trial court sentenced Gesch to a minimum term of 25 years for her AWIM conviction,
which represented a departure from the sentencing guidelines. Gesch argues that her sentence for
AWIM is unreasonable and disproportionate to the seriousness of the circumstances surrounding
the offense and the offender. “A sentence that departs from the applicable guidelines range will
be reviewed by an appellate court for reasonableness.” People v Lockridge, 498 Mich 358, 392;
870 NW2d 502 (2015). When reviewing a departure sentence for reasonableness, this Court must
review “whether the trial court abused its discretion by violating the ‘principle of proportionality’
set forth in People v Milbourn, 435 Mich 630, 636; 461 NW2d 1 (1990), ‘which requires sentences
imposed by the trial court to be proportionate to the seriousness of the circumstances surrounding
the offense and the offender.’ ” People v Steanhouse, 500 Mich 453, 459-460; 902 NW2d 327
(2017).

        When reviewing a departure sentence for reasonableness, this Court examines whether the
trial court adequately explained “why the sentence imposed is more proportionate to the offense
and the offender than a different sentence would have been.” People v Dixon-Bey, 321 Mich App
490, 525, 909 NW2d 458 (2017) (quotation marks and citation omitted). “[R]elevant factors for
determining whether a departure sentence is more proportionate than a sentence within the
guidelines range continue to include (1) whether the guidelines accurately reflect the seriousness
of the crime; (2) factors not considered by the guidelines; and (3) factors considered by the
guidelines but given inadequate weight.” Id. (citations omitted). Further, a trial court must “justify
the sentence imposed in order to facilitate appellate review,” Steanhouse 500 Mich at 470
(quotation omitted), which “includes an explanation of why the sentence imposed is more
proportionate to the offense and the offender than a different sentence would have been,” People
v Smith, 482 Mich 292, 311; 754 NW2d 284 (2008). A trial court abuses its discretion when it fails
to “provide adequate reasons for the extent of the departure sentence imposed . . . .” Steanhouse,
500 Mich at 476.



could have been drawn by the jury does not render the verdict against the great weight of the
evidence.


                                                 -10-
        In the instant case, the trial court’s rationale for exceeding the guidelines was its belief that
Gesch was the mastermind who planned the shooting and manipulated Arand into committing the
offense. This rationale pertains to Gesch’s role in the commission of the offense. We note that
offense variable (OV) 14 (offender’s role) is intended to address an offender’s role in the
commission of an offense and permits a court to assess 10 points if an offender was a leader in a
multiple-offender situation. MCL 777.44(1)(a). Despite the trial court’s belief that Gesch was the
leader in this multiple-offender offense, it did not score OV 14. If the trial court believed that the
evidence factually supported a finding that Gesch was a leader in this offense, it should have scored
OV 14 rather than rely on that factor as a basis for departure. Further, the trial court did not offer
any explanation for why the sentence imposed was more proportionate to the offense and the
offender than a different sentence would have been, or justify the extent of its departure from the
guidelines range. The court’s stated reasons, therefore, are insufficient to warrant the sentence
imposed in this case, and remand for resentencing is required. See Steanhouse, 500 Mich at 476.

         Gesch also argues that she is entitled to resentencing because the trial court erred by scoring
the sentencing guidelines for her AWIM conviction when it assessed 25 points for OV 13. Because
Gesch did not object to the scoring of OV 13 at sentencing, this issue is unpreserved and our review
is for plain error. See Carines, 460 Mich at 763.

         “For determining the appropriate points under [OV 13], all crimes within a 5-year period,
including the sentencing offense, shall be counted regardless of whether the offense resulted in a
conviction.” MCL 777.43(2)(a). In this case, the trial court relied on Gesch’s separate convictions
of assault with intent to do great bodily harm and two counts of felonious assault as fact support
for its finding that the offense “was part of a pattern of felonious criminal activity involving 3 or
more crimes against a person,” MCL 777.43(1)(c), so it assessed 25 points.

        In People v Carll, 322 Mich App 690, 704; 915 NW2d 387 (2018), this Court held that “a
single felonious act cannot constitute a pattern” under OV 13. That case involved a single crash
in which the defendant struck another car with two individuals. Id. at 693-694. The Carll Court
distinguished both People v Gibbs, 299 Mich App 473, 488; 830 NW2d 821 (2013) (finding a
pattern of criminal activity where the defendant committed three separate acts against each of the
three victims—a store owner and two individual customers—during a single robbery), and People
v Harmon, 248 Mich App 522, 524, 532; 640 NW2d 314 (2001) (affirming an assessment of 25
points for OV 13 where the defendant took four nude photographs of two minors on one day, but
on two separate occasions). The Carll Court explained:

                The instant case presents a very different circumstance. Defendant’s
        reckless driving constitutes a single act, and although there were multiple victims,
        nothing was presented to show that he committed separate acts against each
        individual victim in the course of the reckless driving. Accordingly, we conclude
        that the trial court improperly scored OV 13 at 25 points. It should have been scored
        at zero. [Carll, 322 Mich App at 705-706.]

       Further, in People v Carter, 503 Mich 221, 226-227, 229; 931 NW2d 566 (2019), our
Supreme Court held that it is improper to score each pull of a trigger as a separate assault under
OV 12 (contemporaneous felonious criminal acts), at least where “the sentencing offense can be
separated from other distinct “acts.” Although that case involved the scoring of OV 12 instead of


                                                  -11-
OV 13, the same analysis is applicable. The “sentencing offence” of AWIM (or assault with intent
to do great bodily harm) cannot be separated into “other distinct acts” where the crimes involved
a single act of shooting at one car. There was no evidence that Arand shot at Gilbert and then
redirected the gun to fire at Pratt. Nor was there any evidence that he shot at the car during an
initial ambush, continued to pursue it, and shot at it again at a separate location. Rather, the
evidence demonstrated that the offense involved a single act of continuously firing four gunshots
at the car without any pause or interruption. As in Carter, the prosecutor relied on all four shots
together as evidence of the intent to commit murder or inflict great bodily harm. The prosecutor
did not, for example, argue that each shot was evidence of a separate assaultive offense.
Accordingly, consistent with Carll and Carter, we hold that the trial court erred when it scored
OV 13 at 25 points.

        The scoring error affects Gesch’s appropriate guidelines range. Gesch received 100 total
offense variable points, which placed her in OV Level VI on the applicable sentencing grid. MCL
777.62. A 25-point reduction will lower her OV score to 75 points, which will place her in OV
Level IV. The scoring adjustment reduces Gesch’s guidelines range from 135 to 225 months to
108 to 180 months. A scoring error that affects the appropriate guidelines range generally requires
resentencing. People v Francisco, 474 Mich 82, 89-91; 711 NW2d 44 (2006).

        For the reasons stated above, we remand for resentencing. On remand, the trial court shall
score OV 13 consistent with this opinion. Furthermore, if the trial court again believes that a
departure from the appropriate guidelines range is warranted, it must justify that departure by
explaining why the guidelines range, including any scoring of OV 14 if supported by the evidence,
does not accurately reflect the seriousness of the offense and the offender, and also justify the
extent of any departure from the guidelines.

                              III. DOCKET NO. 350056 (ARAND)

                                A. ADMISSION OF EVIDENCE

        Arand argues that he was denied a fair trial because of the introduction of testimony or
evidence that was not timely disclosed to the defense, and because of the introduction of prejudicial
evidence. A trial court’s decision whether to admit or exclude evidence is generally reviewed for
an abuse of discretion. People v King, 297 Mich App 465, 472; 824 NW2d 258 (2012). “We
review for abuse of discretion a trial court’s decision to permit the prosecutor to add or delete
witnesses.” People v Everett, 318 Mich App 511, 516; 899 NW2d 94 (2017). “Because an abuse
of discretion standard contemplates that there may be more than a single correct outcome, there is
no abuse of discretion where the evidentiary question is a close one.” People v Smith, 282 Mich
App 191, 194; 772 NW2d 428 (2009). An “[e]videntiary error does not require reversal unless
after an examination of the entire cause, it appears more probable than not that the error affected
the outcome of the trial in light of the weight and strength of the properly admitted evidence.”
People v Benton, 294 Mich App 191, 199; 817 NW2d 599 (2011), citing MCL 769.26.

                           1. PERMISSION TO CALL WITNESSES

       Arand appears to argue that he is entitled to relief because the prosecutor failed to timely
file a witness list before trial. Arand argues that this deficiency required dismissal. MCL


                                                -12-
767.40a(3) provides that “[n]ot less than 30 days before the trial, the prosecuting attorney shall
send to the defendant or his or her attorney a list of the witnesses the prosecuting attorney intends
to produce at trial.” “MCL 767.40a(4) permits a prosecutor to endorse a witness ‘at any time upon
leave of the court and for good cause shown or by stipulation of the parties.’” People v Herndon,
246 Mich App 371, 403; 633 NW2d 376 (2001). A trial court has discretion in fashioning a remedy
for a violation of MCL 767.40a. Everett, 318 Mich App at 519. “Mere negligence of the
prosecutor is not the type of egregious case for which the extreme sanction of precluding relevant
evidence is reserved.” People v Callon, 256 Mich App 312, 328; 662 NW2d 501 (2003).
Moreover, to establish that a trial court abused its discretion, the “defendant must demonstrate that
the court’s ruling resulted in prejudice.” Id. (quotation marks and citation omitted).

         Arand complains that the defense did not receive a copy of the prosecutor’s last witness
list, but he does not discuss that the prosecutor filed the list electronically through the court’s
TrueFiling system and that the trial court had received a copy of the witness list. Although it is
unclear why Arand’s lawyer did not discover the list or was not able to access it electronically, the
trial court did not clearly err by finding that the prosecutor had made the list available to the defense
through the TrueFiling system.

         With respect to the trial court’s decision to permit the testimony of late-endorsed witnesses,
the court did not abuse its discretion by denying Arand’s motion to strike the witnesses. Arand
provides no basis for concluding that he was actually prejudiced by the trial court’s decision. At
the beginning of trial, the court noted that the defense had notice of the testimony of the witnesses
who testified at the preliminary examination. The court’s decision to permit these witnesses to
testify at trial did not result in any unfair surprise. With respect to the other witnesses, the court
ruled that the defense lawyer was to be provided with an opportunity to speak to the witnesses
before they testified. Also, Arand does not dispute the trial court’s observation that the witness
were only custodial or foundation witnesses and he had already been provided with the underlying
records, phone, photograph, and video evidence. Given that the prosecutor’s negligence is not the
type of misconduct that would justify exclusion of testimony, Callon, 256 Mich App at 328, and
that Arand already had knowledge of or copies of the underlying records that would be the subject
of the witnesses’ testimony, the trial court did not abuse its discretion when it took the balanced
approach of permitting the defense lawyer to interview these additional witnesses before they were
called to testify.

                                      2. CELL TOWER MAPS

         Arand next argues that the trial court abused its discretion by permitting the prosecution to
introduce cell tower maps, which had not been provided to the defense before trial. The trial court,
at least initially,4 allowed the prosecutor to present the composite cell tower maps, some of which


4
  Although the trial court later indicated that it would “suppress the maps” because one of the
witnesses was not qualified as an expert, the maps had already been admitted and published to the
jury. It is unclear from the record whether the court subsequently instructed the jury not to consider
Exhibits 12C and 12D, or otherwise removed them from the materials the jury could consider.
Therefore, we will treat these maps as having been admitted for purposes of reviewing this claim
of error.


                                                  -13-
contained data about relevant locations because the court found that the maps would be useful as
demonstrative evidence. Demonstrative evidence is admissible when it may aid the fact-finder in
reaching a conclusion on a matter material to the case. People v Castillo, 230 Mich App 442, 444;
584 NW2d 606 (1998). “[D]emonstrative evidence . . . must satisfy traditional requirements for
relevance and probative value in light of policy considerations for advancing the administration of
justice.” Id. “ ‘Relevant evidence’ means evidence having any tendency to make the existence of
any fact that is of consequence to the determination of the action more probable or less probable
than it would be without the evidence.” MRE 401. The cell tower maps, Exhibits 12C and 12D,
were relevant because they provided a visual summary of the phone location data that was the
subject of witness testimony. They also contained summaries of other maps that were already
admitted. The evidence was useful to assist the jury in understanding the witness testimony
regarding the content of the cell phone records, cell tower locations, and other relevant locations.

        Arand argues that the trial court should have not permitted admission of the maps because
they were not provided to the defense until the middle of trial. However, Arand’s argument that
the exhibits introduced new evidence that was unknown to the defense is inapt. Arrant asserts that
“[the court’s] ruling was based on [its] incorrect determination that the exhibits, created through a
computer program available to the police, could have been created by defense counsel because she
received the disks containing the raw cell phone data from the defendants’ cell phones in
discovery.” However, this was an accurate observation by the trial court. The defense was
provided with the underlying data. Although a police detective testified that he had used the
“ZetX” program made available to him from a federal law enforcement site, Arand has not
provided support for any claim that his lawyer could not have used the same program to create
mapping for the defense, nor has he shown that his lawyer could not have created similar mapping
with another program or even by hand, as the police detective had done before he began to use the
current program. In addition, the only prejudice Arand discusses is that “[s]uch evidence, had it
been disclosed prior to trial, may have affected the defendant’s decision to reject the prosecution’s
offer of settlement and proceed to trial.” Because the defense already had the underlying data, as
well as copies of the other maps, we reject Arand’s claim of prejudice. To the extent that the court
admitted the maps, it did not abuse its discretion.

                 3. DISCLOSURE OF ARAND’S PROBATIONARY STATUS

        Arand also argues that he was entitled to a mistrial after the jury heard that Arand had a
probation officer. While playing a recording of a conversation between Arand and a police
detective, the prosecutor apparently failed to mute the sound on a portion of the recording where
Arand mentioned lying to his probation officer. Arand moved for a mistrial, but the trial court
denied the motion.

         The jury was already aware that Arand was a convicted felon because of the felon-in-
possession charge. The reference to Arand’s probation status was isolated and inadvertent. See
People v Wallen, 47 Mich App 612, 613; 209 NW2d 608 (1973) (stating that “[w]hile it is true that
where a defendant does not take the stand in his own behalf, his prior convictions may not be
introduced into evidence, an isolated or inadvertent reference to a defendant’s prior criminal
activities will not result in reversible prejudice.”). Moreover, the trial court instructed the jury to
disregard the remark, and the lawyers for both defendants stated that they were satisfied with the
instruction. “Jurors are presumed to follow their instructions, and instructions are presumed to


                                                 -14-
cure most errors.” People v Abraham, 256 Mich App 265, 279; 662 NW2d 836 (2003). Under
these circumstances, Arand has not shown that the comment was so prejudicial as to require a
mistrial or reversal of his convictions.

                                  4. CUMULATIVE ERROR

        Arand correctly notes that “[t]he cumulative effect of a number of errors may amount to
error requiring reversal.” People v LeBlanc, 465 Mich 575, 591; 640 NW2d 246 (2002) (quotation
marks and citation omitted). However, “only actual errors may be aggregated to determine their
cumulative effect.” People v Bahoda, 448 Mich 261, 292 n 64; 531 NW2d 659 (1995). Arand has
not shown that the trial court abused its discretion, or demonstrated resulting prejudice, with
respect to any of the underlying claims of error. Thus, he has not demonstrated that the cumulative
effect of any underlying errors denied him a fair trial.

                             B. ARAND’S STANDARD 4 BRIEF

        In a pro se brief filed pursuant to Supreme Court Administrative Order No. 2004-6,
Standard 4, Arand argues that his jury verdict form was constitutionally defective. This issue is
unpreserved because Arand did not object to the verdict form in the trial court. Therefore, review
is limited to plain error. Shenoskey, 320 Mich App at 82. Arand’s verdict form was identical to
the verdict form used for defendant Gesch. As explained in Section II(A), supra, the form is
distinguishable from the form that was deemed improper in Wade, 283 Mich App at 468. The
form appropriately provided the jury with the option of returning a general verdict of not guilty,
and therefore, was not defective. Accordingly, we reject this claim of error. Likewise, Arand’s
lawyer was not ineffective for failing to object to the verdict form. Clark, 274 Mich App at 257.

        We affirm defendants’ convictions in both cases, but in Docket No. 348866, we vacate
Gesch’s sentences and remand for resentencing consistent with this opinion. We do not retain
jurisdiction.

                                                            /s/ Michael J. Riordan
                                                            /s/ Michael J. Kelly
                                                            /s/ Douglas B. Shapiro




                                               -15-